DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 08/30/2022, in which claims 1-4 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Claims 1-4 are amended.

Response to Argument
Applicant’s arguments with respect to claims 1-4 in Remarks filed on 08/30/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Kazui (WO 2012008054, WIPO machine translation document cited) in view of Wang (WO 2014051915 A1), and further in view of Tanaka (US Pub. 20110026597 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kazui (WO 2012008054, WIPO machine translation document cited) in view of Wang (WO 2014051915 A1), and further in view of Tanaka (US Pub. 20110026597 A1).

Regarding claim 1, Kazui discloses an image decoding apparatus for decoding a picture including a boundary between a refreshed area, which is an area to which a decoding process is performed by only using pixels and encoded parameters of the refreshed area in a current picture and a reference picture, and a non refreshed area, the image decoding apparatus comprising (Kazui; Para. [0029]. A video coder (encoder/decoder) is used to obtain images including boundaries between clean/refreshed areas and non-clean/non-refreshed areas, wherein coding for a current block in clean areas only refers to pixels and coding parameters in clean areas .): 
a parameter decoder that: decodes a flag specifying whether sequential refresh information is signaled (Kazui; Para. [0044]. A flag of refresh direction is decoded to indicate whether refresh information is signaled.),
decodes a position syntax element specifying a location for a region boundary, in a case that a value of the flag is equal to one, and derives a location of the region boundary using the position syntax element (Kazui; Para. [0044]. For a flag of refresh direction is equal to a first value, a position syntax element is used to indicate position of a boundary between clean/refreshed area and non-clean area.); and 
a deblocking filter that performs a filtering process to the region boundary in coding blocks (Kazui; Para. [0081]. A post filtering process includes a deblocking filtering on boundary areas of blocks.). 
But Kazui does not specifically disclose wherein the flag is represented by an unsigned integer using 1 bit.
However, Wang teaches wherein the flag is represented by an unsigned integer using 1 bit (Wang; Table 2, Para. [0036]. A flag of unsigned 1 bit integer is used to indicate the enabling of refresh.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Kazui to adapt the use of refresh enable flag, by incorporating Wang’s teaching wherein a refresh flag of an unsigned integer is used, for the motivation to enable decoder refresh of a picture (Wang; Abstract.).
But modified Kazui does not specifically disclose wherein the deblocking filter is not applied to the region boundary, in the case that the value of the flag is equal to one.
However, Tanaka teaches wherein the deblocking filter is not applied to the region boundary, in the case that the value of the flag is equal to one (Tanaka; Para. [0105, 114-116]. For refresh being enabled and having refresh line, deblocking filter process is not executed on at least a boundary area, e.g. boundary pixels including uncovered line.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Kazui to adapt a deblocking filter process for refreshing process, by incorporating Tanaka’s teaching wherein a deblocking filter process is not execute for picture having refresh and un-refresh areas, for the motivation to solve the needed delay during the coding of multiple types of pictures, e.g. I, P, and B (Wang; Para. [0007-8].).

Regarding claim 2, Kazui discloses the location of the region boundary is derived in each picture (Kazui; Para. [0035, 55]. Position syntax information is obtained and determined for each picture.).

Regarding claim 3, Kazui discloses an image encoding apparatus for encoding an image data including a boundary between a refreshed area, which is an area to which a encoding process is performed by only using pixels and a parameter of the refreshed area in a current picture and a reference picture, and a non refreshed area, the image encoding apparatus comprising Kazui; Para. [0029]. A video coder (encoder/decoder) is used to obtain images including boundaries between clean/refreshed areas and non-clean/non-refreshed areas, wherein coding for a current block in clean areas only refers to pixels and coding parameters in clean areas .): 
a parameter encoder that: encodes a flag specifying whether sequential refresh information is signaled (Kazui; Para. [0044]. A flag of refresh direction is decoded to indicate whether refresh information is signaled.),
encodes a position syntax element specifying a location for a region boundary, in a case that a value of the flag is equal to one, and that derives a location of the region boundary using the position syntax element (Kazui; Para. [0044]. For a flag of refresh direction is equal to a first value, a position syntax element is used to indicate position of a boundary between clean/refreshed area and non-clean area.); and 
a deblocking filter that performs a filtering process to the region boundary in coding blocks (Kazui; Para. [0081]. A post filtering process includes a deblocking filtering on boundary areas of blocks.).
But Kazui does not specifically disclose wherein the flag is represented by an unsigned integer using 1 bit.
However, Wang teaches wherein the flag is represented by an unsigned integer using 1 bit (Wang; Table 2, Para. [0036]. A flag of unsigned 1 bit integer is used to indicate the enabling of refresh.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Kazui to adapt the use of refresh enable flag, by incorporating Wang’s teaching wherein a refresh flag of an unsigned integer is used, for the motivation to enable decoder refresh of a picture (Wang; Abstract.).
But modified Kazui does not specifically disclose wherein the deblocking filter is not applied to the region boundary, in the case that the value of the flag is equal to one.
However, Tanaka teaches wherein the deblocking filter is not applied to the region boundary, in the case that the value of the flag is equal to one (Tanaka; Para. [0105, 114-116]. For refresh being enabled and having refresh line, deblocking filter process is not executed on at least a boundary area, e.g. boundary pixels including uncovered line.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Kazui to adapt a deblocking filter process for refreshing process, by incorporating Tanaka’s teaching wherein a deblocking filter process is not execute for picture having refresh and un-refresh areas, for the motivation to solve the needed delay during the coding of multiple types of pictures, e.g. I, P, and B (Wang; Para. [0007-8].).

Regarding claim 4, Kazui discloses a method for decoding a picture including a boundary between a refreshed area, which is an area to which a decoding process is performed by only using pixels and encoded parameters of the refreshed area in a current picture and a reference picture, and a non refreshed area, the method including (Kazui; Para. [0029]. A video coder (encoder/decoder) is used to obtain images including boundaries between clean/refreshed areas and non-clean/non-refreshed areas, wherein coding for a current block in clean areas only refers to pixels and coding parameters in clean areas .):
decoding a flag specifying whether sequential refresh information is signaled (Kazui; Para. [0044]. A flag of refresh direction is decoded to indicate whether refresh information is signaled.);
decoding a position syntax element specifying a location for a region boundary, in a case that a value of the flag is equal to one; deriving a location of the region boundary using the position syntax element (Kazui; Para. [0044]. For a flag of refresh direction is equal to a first value, a position syntax element is used to indicate position of a boundary between clean/refreshed area and non-clean area.); and 
performing a filtering process to the region boundary in coding blocks (Kazui; Para. [0081]. A post filtering process includes a deblocking filtering on boundary areas of blocks.).
But Kazui does not specifically disclose wherein the flag is represented by an unsigned integer using 1 bit.
However, Wang teaches wherein the flag is represented by an unsigned integer using 1 bit (Wang; Table 2, Para. [0036]. A flag of unsigned 1 bit integer is used to indicate the enabling of refresh.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Kazui to adapt the use of refresh enable flag, by incorporating Wang’s teaching wherein a refresh flag of an unsigned integer is used, for the motivation to enable decoder refresh of a picture (Wang; Abstract.).
But modified Kazui does not specifically disclose wherein the deblocking filter is not applied to the region boundary, in the case that the value of the flag is equal to one.
However, Tanaka teaches wherein the deblocking filter is not applied to the region boundary, in the case that the value of the flag is equal to one (Tanaka; Para. [0105, 114-116]. For refresh being enabled and having refresh line, deblocking filter process is not executed on at least a boundary area, e.g. boundary pixels including uncovered line.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Kazui to adapt a deblocking filter process for refreshing process, by incorporating Tanaka’s teaching wherein a deblocking filter process is not execute for picture having refresh and un-refresh areas, for the motivation to solve the needed delay during the coding of multiple types of pictures, e.g. I, P, and B (Wang; Para. [0007-8].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US Pub. 20140092963 A1) teaches a video coding system that uses decoder refresh of a picture.
Hendry (US Pub. 20220014755 A1) teaches a video coding system having a gradual decoding refresh network abstraction layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485